DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 35-56 are pending.
New claims 55 and 56 are withdrawn as being directed to a non-elected invention.
Claims 35-54 are examined herein.
The rejection to claims 35, 38-54 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments of the claims.  
Election/Restrictions
Newly submitted claims 55 and 56 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions would have been restricted into a separate group had they been present in the original examined claim set under the unity of invention standard.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 55 and 56 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new rejection made in view of Applicant’s amendments of the claims.  

Applicant describes plants overexpressing miRNA156 and miR399d by means of transforming the plants with a construct that drives expression of the miRNA156 and miR399d sequences.  
Applicant does not describe the genus of plants wherein miRNA156 and/or miR399d is overexpressed.  For example. Sunkar, (Seminars in cell & developmental biology. Vol. 21. No. 8. Academic Press, 2010) teaches that mir156 and mir399d are microRNAs that are regulated by at least salt stress, nutrient deprivation and phosphate levels (p. 806 right col. ¶ 3-4,  p. 807 right col. ¶ 2, p. 808 left col. ¶ 2-3).  However, the prior art does not describe the upstream regulators of miRNA156 and miR399d expression by these stimuli, and the instant disclosure does not remedy this deficiency.  Because plants that overexpress miRNA156 and/or miR399d encompass plants wherein the upstream regulators of these microRNAs are modulated to effect overexpression, the recited genus is not adequately described in view of the teachings of the instant disclosure and the prior art.  As such, Applicant cannot be said to have been in possession of the recited genus of plants required for use in the claimed method at the time of filing.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 38, 39, 50-52, 54 remain rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Gan et al. Plant Cell Rep (2010) 29:1261–1268 and Sammons et al. (US 20110296556 Al).
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant broadly claims a method for improving nutrient uptake, abiotic stress tolerance and growth in plants comprising:(a) providing at least one growing plant or seed to be treated; (b) extracting non-artificial small RNA molecules from a donor non-transgenic plant that naturally produces the small RNA molecules, thereby providing a small RNA molecule-enriched extract to the growing plant or seed, wherein the small RNA molecule-enriching extract comprises miRNA156 and/or miRNA399d; and (c) feeding the at least one growing plant or seed with the extract to improve the nutrient uptake, abiotic stress tolerance and growth in the growing plant by interfering with gene expression through environmental RNA interference (Claim 35), wherein the plant is a monocot or dicot (Claim 38), wherein the plant is selected from a list that includes maize (Claim 39), wherein the method of Claim 35 further comprises adding a surfactant 
Maor teaches a method of improving abiotic stress tolerance in a plant by expressing within a plant an exogenous miRNA, including a miRNA156 or miRNA399d.  (¶ 0011, 0013, 0053, 0103, Claims 1, 2, 8, 21), wherein the plant is a monocot or a dicot (Claims 55, 56), such as maize (Claim 57). Maor et al. teaches that the miRNA can be introduced directly into a plant as a “naked” molecule and that such a "naked" miRNA can be produced by any means (¶ 0105, 0204). Maor et al. teaches extraction of total RNA, including micro-RNAs such as mir156, from non-transformed maize plants and analyzing expression of the miRNAs through microarray analyses.  Maor et al. teaches that maize plants naturally produce the recited miRNAs and that expression of the recited miRNAs can be upregulated by treating plants with stress conditions. (¶ 0273-0276, 0283, Table 3).  
However, Maor does not teach extracting the miRNA from a non-transgenic plant and feeding the miRNA to a maize plant by a method such as leaf spraying.
Gan et al. teaches a method of exogenously expressing a RNA molecule in a bacterial cell, extracting the RNA from the bacterial cell, suspending the RNA is a liquid and spraying the liquid suspension onto maize plant leaves wherein the RNA is absorbed into the plants, conveying systemic resistance to Sugarcane Mosaic Virus (p. 1262 right col. ¶ 2 – p. 1263 right col. ¶ 4, p. 1265 right col ¶ 2, p. 1267 right col. ¶ 2). Gan et al. further teaches that the method is a simple, fast, safe and inexpensive method of introducing foreign RNA into a plant. (p. 1267 right col. ¶ 2).

It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Maor in view of the teachings of Gan et al. and Sammons et al. to extract the miRNA from a plant, and subsequently spray it onto plant leaves. One having ordinary skill in the art would have been motivated to do this because Gan et al. teaches that the method of spraying an extract containing the RNA is a simple, fast, safe and inexpensive method of introducing foreign RNA into a plant.  Sammons et al. further teaches a method of topical application of a simple preparation of an RNA extract to plants to activate the RNAi pathway to control gene expression.  Sammons et al. teaches that mere topical application of RNA to plants was sufficient to 
Response to Remarks
Applicant urges that the rejection under 35 USC 103 should be withdrawn because, first, Sammons et al. does not provide teachings sufficient to motivate one of ordinary skill to use miRNAs in combination with the teachings of Sammons et al.   Applicant argues that miRNAs are only mentioned twice in the Sammons et al. disclosure and that first is merely part of a list of different nucleic acids and the second proposes miRNAs as a target of regulation and not that the miRNAs are applied in the methods of Sammons et al.  (Remarks p. 8-9).  
This is not found persuasive.  First, Sammons et al. is cited in the rejection in combination with the teachings of Gan et al. and Moar.  Sammons et al. teaches, generally, that RNAs can be applied to plant surfaces to induce targeted effects on prima facie obvious.  
Applicant argues that the methods of Sammons et al. are directed to the use of non-naturally occurring RNAs – RNAs that are synthesized or exogenously expressed in an expression system.  Applicant urges that neither Sammons et al. nor Gan et al. suggest the use of naturally-occurring dsRNAs in the application methods as taught by Sammons et al. and Gan et al. (Remarks p. 9).
This is not found persuasive.  The teachings of Sammons et al. and Gan et al. clearly show that the application methods are directed to bioactive RNAs that modulate RNA levels.  Although the teachings of Sammons et al. and Gan et al. are primarily directed to using bioactive RNAs that are from non-natural sources, Maor explicitly teaches that naturally-occurring miRNAs including miRNA156 or miRNA399d are bioactive RNAs that modulate RNA levels in plants.  Moar et al. explicitly teaches that these RNAs can be extracted from natural, non-transgenic plants and that such plants can be enriched for these miRNAs by stress treatments.  As such, it would have been 
Applicant urges that the mere topical application of RNAs to the surface of plants is not sufficient to introduce RNAs into living plant cells and that Sammons et al. provides for the conditioning of plant surfaces with abrasives or surfactants.  Applicant further cites to a report from June 2020 (Bennet et al.) that offers evidence that with respect to foliar application, surfactants or abrasive treatments were required to introduce RNAs into plant cells.  (Remarks p. 9-10).
This is not found persuasive.  First, Applicant’s claims are reasonably interpreted to encompass methods of application that employ any substances that facilitate penetration of the RNAs into plant cells – Claim 50 explicitly recites the use of said substances, listing surfactants and wetting agents as specific examples. As such, it is unclear why Sammons teachings regarding said substances has any bearing on the instant rejection.  Insofar as Applicant appears to take issue with the use of the term “mere topical application” with respect to Sammons et al., the term very reasonably applies to foliar application in combination with surfactant treatments, which are routinely used in laboratory and agriculture conditions.  Second, any teachings of Bennet et al. cannot be considered to teach away from the teachings of Sammons et al. as Bennet et al. was not available at the time of filing.  
Applicant further relies upon the teachings of Bennet in arguing that dsRNAs with 3’ overhangs are highly susceptible to degradation and the miRNAs of in the instant invention have such overhangs and as such, one of ordinary skill would not have picked such RNAs for use in a topical application method.  Applicant argues that, in view of the 
This is not found persuasive.  As set forth previously herein, any teachings of Bennet et al. cannot be considered to teach away from the teachings of Sammons et al. as Bennet et al. was not available at the time of filing.  The teachings of Bennet et al. were simply not available to anyone at the time of filing.  Similarly, Applicant’s results cannot be deemed to be unexpected or unobvious in view of the teachings of the prior art as Bennet is not prior art.  Applicant’s results are also deemed not to be unexpected or unobvious under the analysis provided in MPEP 716.02(b) for the reasons set forth in the office action dated 09/20/2020.
Claims 35-37 remain rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Gan et al. Plant Cell Rep (2010) 29:1261–1268 and Sammons et al. (US 20110296556 Al) as applied to claim 35 above, and further in view of Claros et al. Biochemical Education 27 (1999) 110—113 and Heath (US 5973137 A).
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a method for improving nutrient uptake, abiotic stress tolerance and growth in plants comprising:(a) providing at least one growing plant or seed to be treated; (b) extracting small RNA molecules or collecting a root exudate comprising small RNA molecules, from a donor plant that naturally produces the small RNA molecules, thereby providing a small RNA molecule-enriched extract or exudate to the growing plant, wherein the small RNA molecule-enriching extract or exudate comprises 
The teaching of Maor, Gan et al. and Sammons et al. as they are applied to Claim 35 are set forth previously herein.
Maor, Gan et al. and Sammons et al. do not teach that the RNA is extracted by rapidly freezing leaves in liquid and then grinding the leaves in a mortar and pestle in 100mM citrate buffer pH 6.0.
	Claros et al. teaches a method of extracting RNA from spinach leaves by grinding leaves frozen in liquid nitrogen in a mortar and pestle.  (p. 111, right col. ¶ 2).  
	Claros et al. does not teach that the leaves are ground in 100mM citrate buffer pH 6.0.
	Heath teaches a method of isolating RNA from plants using a lysis reagent buffered by citrate at concentrations of 10-100mM and maintained at a pH of less than about 6.  Heath also teaches that the reagents of its method are generally less hazardous than the reagents used in other methods and are more stable than reagents used in other methods (col 5, line 34 - col 6, line 6, lines 21-38).
	It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the combined method of Maor, Gan et al. and Sammons et al. such that the RNA is extracted by rapidly freezing leaves in liquid and then grinding the prima facie obvious in view of the teachings of Heath.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.
Claims 35, 40-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Gan et al. Plant Cell Rep (2010) 29:1261–1268 and Sammons et al. (US 20110296556 Al) as applied to claims 35, 38, and 39,above, and further in view of Conn et al. Plant methods 9.1 (2013): 4 and Conn et al. Plant methods 9.1 (2013): 4, Supplement.
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a method for improving nutrient uptake, abiotic stress tolerance and growth in plants comprising:(a) providing at least one growing plant or seed to be treated; (b) extracting small RNA molecules or collecting a root exudate comprising small RNA molecules, from a donor plant that naturally produces the small RNA molecules, thereby providing a small RNA molecule-enriched extract or exudate to the growing plant, wherein the small RNA molecule-enriching extract or exudate comprises 4) (Claim 44), wherein the method of Claim 35 further comprises adding macronutrients (Claim 45) wherein the macronutrients are present at some point in a concentration of 0.5 to 50% w/w (Claim 46) 10 to 30% w/w (Claim 47), 12 to 25% w/w (Claim 48) wherein the macronutrient is selected from a list including potassium nitrate (KNO3) (Claim 49).
The instant Specification, on page 12, provides “In a further preferred embodiment of the invention, the biostimulant composition can be administered as powder, preferably water-soluble powder, granules, gel, tablets, emulsion, emulsifiable concentrate, or as a liquid solution (a medium) or a liquid suspension. More preferably, the composition can be diluted or undiluted before being administered.”  As such, Claims 41-43 and 46-48, that recite that the micro- and macronutrients are “present” at various concentrations are interpreted to include stock solutions and various dilutions of the stock solutions.
The teaching of Maor, Gan et al. and Sammons et al. as they are applied to Claims 35, 38, and 39 are set forth previously herein.
4), wherein the method of Claim 35 further comprises adding macronutrients wherein the micronutrients are present at some point in a concentration of 0.5 to 50% w/w, 10 to 30% w/w, 12 to 25% w/w wherein the macronutrient is selected from a list including potassium nitrate (KNO3).
Conn et al. teaches a method of growing Arabidopsis plants in hydroponic systems using a variety of different nutritional media, and methods of optimizing the amounts of nutrients in the systems to promote growth.  (p. 6. right col. ¶ 2 – p. 8 left col. ¶ 1). Conn et al. teaches that the hydroponic growth system has a variety of advantages for experimental protocols including low cost and low contamination rates.  (Table 1).  The Conn et al. Supplement teaches specific formulation of nutrient media concentrated stock solutions that contain 52% w/w macronutrients and 2.5% micronutrients (basal media), 46% w/w macronutrients and 2.5% micronutrients (low sodium media), 45% w/w macronutrients and 2.5% micronutrients (low calcium media) that each contain the macronutrient potassium nitrate (KNO3) and the micronutrient Zinc Sulfate (ZnSO4) and that the stock solutions were diluted (whole supplement).  Conn et al. teaches that the system can be adapted for other plants (p. 9 right col. ¶ 2).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the combined method of Maor, Gan et al. and Sammons et al. such that the plants are grown with the addition of nutrient media as taught by Conn et .
Claims 35, 53 remain rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Gan et al. Plant Cell Rep (2010) 29:1261–1268 and Sammons et al. (US 20110296556 Al) as applied to claims 35, 38, 39, 51-52 above, and further in view of Shekoofa et al. Journal of agronomy 7.1 (2008): 41.
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a method for improving nutrient uptake, abiotic stress tolerance and growth in plants comprising:(a) providing at least one growing plant or seed to be treated; (b) extracting small RNA molecules or collecting a root exudate comprising small RNA molecules, from a donor plant that naturally produces the small RNA molecules, thereby providing a small RNA molecule-enriched extract or exudate to the 
The teaching of Maor and Gan et al. as they are applied to Claim 35 are set forth previously herein.
Maor and Gan et al. do not teach that the extracted miRNA is applied in combination with the administration of PGRs.
Shekoofa et al. teaches a method of applying the PGR ethephon to maize plants grown under water stress and that such application resulted in changes to plant phenotypes including increased yield when the plants were grown under stress. (p. 42 left col. ¶ 1 – p. 43 left col. ¶1, p. 45 right col. ¶ 3 – p. 46 left col. ¶1).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Maor and Gan et al. as set forth previously herein such that the extracted miRNA is applied in combination with the administration of PGRs such as ethephon.  One having ordinary skill in the art would have been motivated to do this because Maor teaches that the upregulation of miRNA including miRNA156 or miRNA399d improves abiotic stress tolerance and Gan et al. teaches the extract spray method in maize, and Shekoofa teaches that maize plants grown under water (abiotic) stress produces plants with the valuable trait of increased yield.  It would therefore be .
Conclusion
No Claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662